Citation Nr: 1534211	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-41 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a temporary total rating based on the need for convalescence following a May 7, 2008 right shoulder surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case lies with the RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a temporary total rating based on the need for convalescence following a May 7, 2008 right shoulder surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is competent evidence establishing that degenerative arthritis of the bilateral shoulders is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for degenerative arthritis of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the issues decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In June 2008, the Veteran filed a claim for service connection for right shoulder degenerative arthritis.  In July 2008, he filed a claim for service connection for left shoulder arthritis as due to overcompensation of his right shoulder.  In a May 2009 notice of disagreement, the Veteran also stated that he injured his back in basic training and continued to have problems with back, legs, and arms.  He claims that due to his leg problems, he had to overcompensate with his arms to move and get around which had resulted in his current shoulder disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As an initial matter, the record reflects a current diagnosis of degenerative arthritis of both shoulders confirmed on X-rays.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the Veteran has a current disability, the remaining question is whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran reported in a September 2008 written statement that during boot camp in San Diego, approximately in 1954 or 55 he went to sick call for both his shoulders and back, however, the report of such treatment may have been discarded in 1966 or 67 while aboard USS Thomas Edison when the captain of the ship received orders to dump all excess weight, to include medical and personnel records.

During a December 2008 VA examination, the Veteran again reported that he injured the right shoulder in boot camp in 1954 when he slipped while holding onto a rope and tore the musculature and soft tissue in his shoulder.  He related he sought medical attention a couple of times, but no more, out of concern that he might be forced to accept a medical discharge from service.  The examiner noted that the Veteran was developing problems in the left shoulder because he was using his left hand a lot more and he had a history of arthritis in the shoulder.

In this regard, service treatment records do not show treatment for a shoulder injury around 1954 or 1955.  However, a May 1964 service treatment report notes left shoulder myositis.  He was found unfit for duty in 1971 due to findings relating to seronegative rheumatoid arthritis.  A December 1973 Medical Board Report notes a diagnosis of non-deforming, non-inflammatory polyarthralgia and post-service VA treatment records continued to reflect the Veteran's various joint trouble, with no specific reference to shoulders, although a November 1984 VA record reflects treatment for shoulders in the context of rheumatoid arthritis.

Regarding the etiology of the Veteran's current bilateral shoulder disability, the record contains a private medical opinion linking this disability to service.  To that effect, in a June 2009 private treatment report, Dr. Richard N. Cross noted that the Veteran had known degenerative joint disease (DJD) to his shoulders as confirmed on X-rays, as well as arthroscopic surgery to his right shoulder.  It was noted that this condition had been present for quite a while and obviously to some degree of progressive superimposing, that is, tendinopathy and surgical impingement.  Dr. Cross therefore opined that DJD of bilateral shoulders were secondary to traumatic injury as a result of the Veteran's experience in boot camp at a young age.

In contrast, the December 2008 VA examiner opined in a February 2009 addendum that after reviewing the Veteran's claims file, "the right shoulder condition is less likely than not related to military service," based on treatment records from Dr. Cross reporting a "new onset injury" to the right shoulder in 2008.

To that effect, a February 2008 private treatment record from Dr. Cross notes that the Veteran was seen with a new problem of right shoulder pain.  The impression was significant severe impingement and degenerative arthritis of the acromioclavicular (AC) joint with possible rotator cuff tear, full thickness.  On May 7, 2008, the Veteran underwent a right shoulder arthroscopy decompression distal clavicle resection.  A July 2008 treatment record states that the Veteran was having onset of left shoulder pain and X-ray revealed mild narrowing of the AC joint.  The impression was a new onset of impingement of the left shoulder.

However, in June 2009 that Dr. Cross clarified that the Veteran's bilateral shoulder condition had been present for quite a while.  Further, although Dr. Cross stated the Veteran was seen with a new problem of right shoulder pain in the February 2008 record, the report reflects he already had significant severe impingement and degenerative arthritis of the right shoulder joint at that point.  Furthermore, a review of the entire claims file reveals that a VA treatment record, which appears to be dated in May 1988, shows a complaint of left shoulder DJD with an assessment of bursitis.  Additionally, a December 2003 VA joints examination report shows a diagnosis of degenerative arthritis of the shoulders.

Thus, the February 2009 VA examiner's assumption that the Veteran had a "new onset injury" to the right shoulder in 2008 is contradicted by the medical evidence of record.  As it is based upon an inaccurate factual premise, the February 2009 VA examiner's opinion has discounted probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board attaches more probative value to Dr. Cross's medical opinion relating the Veteran's bilateral shoulder disability to his service.  Although Dr. Cross did not specifically indicate that he reviewed the Veteran's claims file, and relied on the Veteran's accounts of his in-service injury and symptom history, lay testimony is competent to establish the personal knowledge and presence of observable symptomatology, such as in-service injury or pain in the shoulders, and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board has no reason to disbelieve the Veteran's statements as to the claimed shoulder injury in service and continuing symptoms of shoulder pain, particularly in light of some notation of shoulder treatment in service, as well as continuing complaints of shoulder pain in his post-service treatment records.  Dr. Cross considered of the Veteran's lay statements, which the Board found to be competent and credible evidence.  He is also very knowledgeable about the Veteran's medical history and had the opportunity to observe him over several years in regard to his bilateral shoulder condition as he has been treating him for this condition on an ongoing basis and with a surgical procedure of the right shoulder in May 2008.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's bilateral shoulder disability is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On this basis, entitlement to service connection for degenerative arthritis of the bilateral shoulders is warranted.



ORDER

Entitlement to service connection for degenerative arthritis of the right shoulder is granted.

Entitlement to service connection for degenerative arthritis of the left shoulder is granted.


REMAND

The Veteran is seeking a temporary total rating for convalescence following a May 7, 2008 right shoulder surgery.  The medical evidence of record shows that the Veteran underwent a surgical procedure involving right shoulder arthroscopy decompression distal clavicle resection, for a diagnosis of impingement syndrome right shoulder with degenerative joint disease right acromioclavicular joint on May 7, 2008.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2014).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulations provides for a temporary total disability rating during convalescence.  38 C.F.R. § 4.30.

A total disability rating may be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Board decision above granted service connection for the Veteran's degenerative arthritis of the right shoulder.  As such, the RO must readjudicate the convalescence rating issue with consideration of the Board's grant of service connection for right shoulder arthritis, and consideration of the effective date assigned for the service-connected degenerative arthritis of the right shoulder.  Therefore, the issue should be reconsidered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Northern California Health Care System (HCS) dated from December 2009 to the present.  All records and/or responses received should be associated with the claims file.

2.  After conducting any further development deemed necessary, readjudicate the issue of entitlement to a temporary total rating based on the need for convalescence from following a May 7, 2008 right shoulder surgery.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


